People v Ochocki (2020 NY Slip Op 01304)





People v Ochocki


2020 NY Slip Op 01304


Decided on February 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2020

Renwick, J.P., Mazzarelli, Moulton, González, JJ.


11129 30082/17

[*1] The People of the State of New York, 	 Respondent,
vRussell Ochocki, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Arielle I. Reid of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Amanda Katherine Regan of counsel), for respondent.

Order, Supreme Court, New York County (Kevin B. McGrath, Jr., J.), entered on or about February 28, 2018, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument or outweighed by aggravating factors, including the egregiousness of the underlying child pornography offense (see e.g. People v Labarbera, 140 AD3d 463 [1st Dept 2016], lv denied 28 NY3d 902 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2020
CLERK